COURT OF APPEALS
SANDEE BRYAN MARION                         FOURTl I COURT OF APPEALS DISTRICT                       KEITH E. HOTTLE
  CHIEF JUSTICE                               CADENA-REEVES JUSTICE CENTER                           CLERK OF COURT
KAREN ANGELINI                                  300 DOLOROSA, SUITE 320(1
MARIALYN BARNARD                              SAN ANTONIO. TEXAS 78205-3037
REBECA C MARTINEZ                            WWW.TXCOURTS.GOV/4THCOA.ASPX                              TELEPHONE
PATRICIA O. ALVAREZ                                                                                    (210)335-2635
LUZ ELENA D.CHAPA
JASON PULLtAM                                                                                         FACSIMILE NO.
 JUSTICES                                                                                              (210)335-2762
                                                     May 20, 2015




        Randall Smidt                                         James S. Frost
        Harris County Attorney's Office                       Law Office of James S. Frost
        1019 Congress Street. Floor 15                        113 WGonzales Street
        Houston, TX 77002-1799                                Seguin.TX 78155-5630


        Matthew Tepper
        700 Jeffrey Way. Suite 100
        Round Rock. TX 78665



        RE:       Court of Appeals Number:      04-15-00279-CV
                  Style:                        Abdul H. Nubaili V. County of Guadalupe and
                                                Randall R. Smidt


        Dear Counsel:


                  After reviewing the parlies' addendums to the Civil Docketing Statement in the above-
        numbered and styled appeal, the court has determined that this dispute is appropriate for referral
        to an Alternative Dispute Resolution (ADR) procedure. See TEX. Civ. PraC. & REM. Code ANN.
        §   154.021   (Vernon 2(105). The court intends to order the parlies to mediate after the court
        determines that it has jurisdiction to consider the appeal upon our receipt of the clerk's record.

                  The court encourages the parties to proceed to mediation prior to being ordered to do so.
        If the parties agree to mediate, the parties should notify Margaret Adams, the court's legal
        assistant in charge of ADR. The court will entertain a request to extend the appellate deadline for
        filing the reporter's record to enable the parties to concentrate on the scheduling and completion
        of the mediation process. Any communications regarding mediation should be directed to
        Margaret Adams, (210) 335-3854.


                  On behalf of the entire Court. I thank you for your cooperation in this matter.



                                                                 Very truly yours.




        MB.'iua